NOTE: This order is nonprecedentia1.

United States Court of Appea[s
for the Federal Circuit

GARY W. SMITH,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3135

Petition for review of the Merit Systems Protection
Board in case no. AT0831 120034-1-1.

ON MOTION

ORDER

The Office of Personnel Management (OPM) moves
without opposition to reform the caption to name the Merit
Systems Protection Board as the respondent.

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of

GARY SMITH V. MSPB 2

jurisdiction Thus, the Board is the proper respondent in
this petition for review.

Accordingly,

IT IS ORDERED THATZ

The motion to reform the official caption is granted
The revised official caption is reflected above. The Board

should calculate its brief due date from the date of filing
of this order. a

FoR THE CoURT

  0  /s/ J an Horbaly
Date J an Horbaly

Clerk

cc: Gary W. Smith
Joseph E. Ashman, Esq.
Lindsey Schreckengost, Esq.

821 wm
"»,ai'z'§§ftiis..i.=.,n

JUN 20 2012

JAN HOHBALY
CI.EHK